DETAILED ACTION
Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-8) in the reply filed on September 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/CN2019/093509, filed June 28, 2019.  Acknowledgment is further made of applicants' claim for foreign priority to CN application 201810419157.6, filed May 4, 2018.  A certified copy of the foreign priority document is present in the application file. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification – Objection
The use of the terms Elplasia™, Stemcell™, mTeSR™ Technologies and TrypLE™ Select, for example, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: Claims 1 and 8 recite a variety of acronyms/abbreviations, such as “3D”, “iPS", “mTeSR”, “ROCK”, “L-Wnt3a”, “DMEM”, “MCDB”, “EDN3”, “bFGF”.  It is noted that acronyms/abbreviations should first be spelled out upon their first usage in a claim.  
  

Further regarding claim 1, claim 1 is objected to because of the following minor informalities: typographical errors.
Claim 1, step a) recites the phrase “…embryoid body formation by using single cell method iPS single cell dissociation enzyme is added into iPS clones for dissociation…”  It appears the term “wherein” should be inserted between the words “method” and “iPS” in lines 4 to 5 so the claim reads as follows:
“…embryoid body formation by using single cell method, wherein iPS single cell dissociation enzyme is added into iPS clones for dissociation…

Further regarding claim 1, it is noted that Claim 1 recites the phrase “embro bodies” in lines 9 and 10.  It appears the phrase should be spelled “embryoid bodies”.
Appropriate correction is appreciated.

Claim Interpretation
	It is noted that claim 1 recites the preamble “A method of inducing iPS cells to generate autologous melanocytes”.  It is noted that claims 2-8 further recite the phrase “autologous melanocytes”.  Given that claim 1, and dependent claims 2-8, are directed to a method of generating melanocytes, it is considered that the phrase “autologous melanocytes” is directed to the intended use of the melanocytes, that is intended to be transplanted to donor of the iPS cells. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and the phrase “…mTeSR medium is added and cells are pipetted gently to form iPS single cell suspension…”, it is unclear if the claim is requiring the mTeSR medium to be added to the previously dissociated iPS clones or are added to an unrecited element? In the interest of compact prosecution, this phrase is interpreted 
Further regarding claim 1, claim 1 recites “…after centrifugation, the supernatant is discarded…” at lines 6-7.  It is unclear at what point a centrifugation step is performed.  There is no positively recited step of centrifugation.  In the interest of compact prosecution, this phrase is interpreted to mean a centrifugation step is performed after pipetting the previously formed single cell suspension of iPS cells.
Additionally, regarding claim 1 and the phrase “…after culture, embryo bodies having uniform morphology and sized are obtained…”, it is unclear what culture the claim is referring to since there is no previously recited step of culturing.  In the interest of compact prosecution, this phrase is interpreted to mean that after inoculation of the iPS cells into the three-dimensional culture plates, there is some time period of culturing to promote formation of the embryoid bodies.
Since each of claims 2-8 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Despite the above interpretations, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.


Further regarding claims 1 and 3, claim 1 contains the trademark/trade name mTeSR™ and claim 3 contains the trademark/trade name Elplasia™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name mTeSR™ is used to identify/describe a cell culture medium and the trademark/trade name Elplasia™ is used to identify/describe a cell culture plate and, accordingly, the identifications/descriptions are indefinite.

Further regarding claim 3, the phrase "(24 wells)" renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention, or are merely an example of the types of three-dimensional plates. The claim is unclear because the metes and bounds of the claim cannot be determined.  See MPEP § 2173.05(d).  

Regarding claim 6, it is unclear if claim 6 means the embryoid bodies that are dissociated at claim 1, step b)(3) have been subjected to differentiation for 21 days? In the interest of compact prosecution, given the specification (paragraph [0009]) discloses early-stage differentiation lasts for 14 days and mid-stage differentiation lasts 
Despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., (Kursad Turksen (ed.), Skin Stem Cells: Methods and Protocols, Methods in Molecular Biology, 2013, Vol. 989, Chapter 16,“Generation of Human Melanocytes from Induced Pluripotent Stem Cells”, pages 193-215; see PTO-892) (“Ohta”), in view of STEMCELL Technologies (Technical Bulletin, Dec 2016, pages 1-4; see PTO-892) (“StemCell”), Majka et al., (US 2020/0216804; see PTO-892) (“Majka”).
It is initially noted, as set forth above at Claim Interpretation, the phrase “autologous melanocytes” is directed to the intended use of the generated melanocytes, and as such, the limitation "autologous melanocytes" does not affect the patentability of 

Ohta is directed to the generation of human melanocytes from induced pluripotent stem cells (iPSCs) and teaches the generated melanocytes are useful for studying human melanocytic development, as well as for therapies for patients suffering from pigmentation disorders (Abstract and Fig. 1).
Ohta specifically teaches preparing iPSC colonies using feeder cell culture, wherein enzymatic passaging was performed prior to iPSC colony differentiation.  (3.2 iPSC Culture (Cell Passage Procedure), pages 200-201).  Ohta teaches the iPSC colonies can be subjected to frozen storage and thereafter thawed prior to embryoid body (EB) formation. (3.3 Storage if iPSCs and 3.4 Thawing iPSCs, page 202).
Ohta, at 3.5 Embryoid Bodies Formation (pages 202-203), teaches the following steps that lead to embryoid body formation form the iPSC cells:
iPSC colonies are subjected to CTK solution comprising the enzymes Tyrpsin and Collagenase IV (see Table 3), which reads on the claimed step of adding a cell dissociation enzyme to the iPS clones.
Ohta teaches adding 10 ml of iPSC medium and gently pipetting the enzyme treated cells to form a cell suspension prior to centrifugation, which reads on the step of adding medium and cells are pipetted gently to form iPS single cell suspension.
Ohta teaches subjecting the dissociated iPSC cells to centrifugation, discarding the supernatant and thereafter resuspending the cells in 10 ml of iPSC medium prior to seeding to a gelatin-coated dish for a 2-hour 
Ohta teaches the cell suspension is transferred from the gelatin-coated dish to a bacterial culture dish (i.e. low-attachment plate). The culture medium is then changed to EB medium (see Table 5) and the cells are cultured continuously for 3-4 weeks to promote EB formation, wherein the EB medium is changed every 3-4 days using 15 ml tubes and gently aspirating and pipetting the EBs to the bacterial culture plates (i.e. low-attachment plate) (see Note 8, page 213), which reads on the steps of inoculating the iPS cells into a three-dimensional culture plate, culturing to form embryoid bodies having uniform morphology and size (see Fig. 2a), and aspirating, pipetting and transferring to a low-attachment plate for continued culture.
As to the limitation that the medium used in claim 1, step a) is mTeSR medium, it is noted that although Ohta discloses using an iPSC medium, Ohta does not further indicate whether or not the iPSC medium is mTeSR medium.  However, StemCell teaches that mTeSR medium is a well-known medium used for culturing induced-pluripotent cells (iPS cells) in feeder-free conditions. (Introduction, first paragraph, page 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute mTeSR medium as taught by StemCell, as the iPS cell medium in the method of Ohta for the predictable result of successfully supporting the culture of iPS cells, thus meeting the limitation of claim 1. StemCell has shown that mTeSR is an effective and well-known culture medium used for culturing induced-pluripotent stem cells; thus, one would have had a reasonable expectation of KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
As to the limitation regarding determining the cell concentration of the iPS cells prior to inoculation, it is noted that Ohta does not teach whether or not the iPSC suspension was subjected to a cell count prior to seeding the culture plate.  However, Majka, like Ohta, is directed to methods for differentiating human induced pluripotent stem cells to produce pigmented cells which produce melanin, i.e. melanocytes (Abstract, paragraphs [0001] and [0028]).  Majka specifically teaches seeding the suspension of iPS cells at the specific concentration of 2-2.5 x 104 cells/cm2 and culturing to form EBs (paragraph [0006] and [0015]).  Thus, Majka’s teaching encompasses determining the iPS cell concentration (i.e. counting) prior to inoculating the culture plate for formation of embryoid bodies.  Therefore, Majka has established it was well-known to perform a cell count prior to inoculation of the iPS cells.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the cell concentration prior to inoculating the culture plate for EB formation.
The person of ordinary skill in the art would have been motivated to modify the method of Ohta to include determining the cell concentration prior to inoculating the culture plate, as taught by Majka, for the predictable result of successfully seeding an appropriate cell density for generating embryoid bodies, thus meeting the limitation of claim 1.

As to the limitation that a ROCK inhibitor is added to the iPS cell suspension prior to seeding and culturing to form embryoid bodies, it is noted that Ohta’s specific teaching at 3.5 Embryoid Bodies Formation (pages 202-203) does not teach whether or not a ROCK inhibitor is added to the cell suspension.  However, Ohta (3.4 Thawing iPSCs, page 202) teaches the addition of Y-27632 (i.e. ROCK inhibitor) to the thawed iPS cell suspension prior to seeding to a 100-mm culture dish and Ohta further teaches that the addition of Y-27632 can be useful to decrease cell damage (see Note 6, page 213).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a ROCK inhibitor to the iPS cell suspension.
The person of ordinary skill in the art would have been motivated to modify the method of Ohta to add a ROCK inhibitor to the iPS cell suspension for the predictable result of successfully decreasing cell damage, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success regarding the addition of a ROCK inhibitor since Ohta adds Y-27632 to the iPS cells prior to cell seeding in order to decrease cell damage to the iPS cells.
As to the limitation regarding changing the cell culture medium every day, it is noted that Ohta’s specific teaching at 3.5 Embryoid Bodies Formation (pages 202-203) teaches changing the EB medium every 3-4 days.  However, Ohta’s teaching at paragraph 7 (page 201) acknowledges performing daily culture changes when 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Ohta by including daily culture medium changes with a reasonable expectation of success.  Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
As to claim 1, step b)(1) and early stage differentiation, Ohta  teaches changing the iPS cell culture medium to EB culture medium, thus meeting this limitation of claim 1. (3.5 Embryoid Bodies Formation, paragraph 9, page 203).
As to claim 1, step b)(2) and mid-stage differentiation, Ohta’s teaching at 3.6 Melanocyte Induction, paragraphs 3 and 4 (page 204) teaches transferring embryoid bodies to fibronectin-coated 6-well culture plates comprising fresh melanocyte induction medium (i.e. differentiation medium components remain unchanged), and the embryoid bodies attach to the plate and grow (see Note 9), thus meeting this limitation of claim 1.
As to claim 1, step b)(3) and late-stage differentiation, Ohta’s teaching at 3.6 Melanocyte Induction, paragraphs 6-9 (page 204) teaches dissociation using TrypLE Select and gently pipetting, sieving through a 40 µm cell strainer (dissociated into single cells), resuspension in differentiation medium and inoculation into fibronectin-coated 6-well plates. Prior to reaching confluent (100%) cell density, passage is performed with TrypLE Select (i.e. dissociation enzyme) and pigmented cells 
The prior art method reads on a method of inducing iPS cells to generate autologous melanocytes by using 3D suspension system.  
Regarding claim 3 and the limitation that the continued culture lasts for 5-10 days until embryoid bodies reach 300-500 µm, it is noted that Ohta’s Fig. 2b illustrates embryoid bodies comprising a diameter of approximately 300 µm. Ohta teaches the cells are cultured continuously for 3-4 weeks to promote EB formation. Ohta does not further teach whether or not the embryoid bodies reached 300 µm in 5-10 days as recited in claim 3, however one of ordinary skill in the art would recognize that the size of the embryoid bodies would correlate with number of cells seeded and the time period for culturing, and is thus a results effective variable.
The parameter of culturing time period is recognized as a result-effective variable which achieves the recognized result of permitting formation of the embryoid bodies.  
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of Ohta to optimize the culturing time period to about 5-10 days, to permit formation of embryoid bodies have a size ranging from 300-500 µm.
Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 4 and the limitation that the embryoid bodies in step b)(1) are suspended in the low attachment plates, Ohta teaches changing the culture medium to EB medium and culturing on bacterial culture plates (i.e. low attachment plates) at 3.5 Embryoid Bodies Formation, paragraph 9 (page 203), thus meeting the limitation of claim 4.
Regarding claim 5, as to the limitation that the early-stage differentiation lasts for 14 days and the mid-stage differentiation lasts for 7 days, it is noted that Ohta’s early-stage differentiation step is for a time period of three weeks, i.e. 21 days. (3.5 Embryoid Bodies Formation, paragraphs 9 and 10, page 203).  Ohta’s mid-stage differentiation step is conducted for a time period of three weeks, i.e. 21 days (3.6 Melanocyte Induction paragraphs 5 and 6, page 204).  The claimed time periods lie within the time periods disclosed by the prior art. Therefore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 6, it is first noted, as set forth above at the rejection of claim 6 under 35 USC 112(b), claim 6 is interpreted to mean the embryoid bodies subjected to late-stage differentiation are embryoid bodies that have been subjected to differentiation that lasts for 21 days prior to the step of late-stage differentiation.
As set forth above, regarding claim 5, the embryoid bodies of Ohta have been subjected to a step of early-stage differentiation that is for a time period of three weeks, i.e. 21 days and Ohta’s mid-stage differentiation step is conducted for a time period of three weeks, i.e. 21 days.  The time period claimed in claim 6 lies within the time period disclosed by the prior art. Therefore, in the case where the claimed ranges “overlap or lie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 7 and the limitation that the density of the cell population that is inoculated into the fibronectin-coated culture plates of claim 1, step b)(3) is 2 x 104 cells/cm2, it is noted that although Ohta teaches the cells are split at a ratio of 1:3, Ohta does not further teach the cell concentration recited in claim 7.  However, it is noted that Majka teaches the cells at late-stage differentiation are dissociated into a single cell suspension and plated at a density of 0.5 x 105 to 2 x 105 cells/cm2 (correlates to 5 x 104 to 20 x 104 cells/cm2).  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta, in view of StemCell and Majka, as applied to claims 1 and 3-7, and further in view of Fang et al., (US 2017/0342363, see PTO-892) (“US ‘363”).
The teaching of Ohta, in view of StemCell and Majka, is set forth above.
Regarding claim 2, it is noted that, although Ohta teaches using culture plates that promote cell aggregation and embryoid body formation from the iPS cells, Ohta does not further indicate if the plates are Elplasia three dimensional plates.  However, 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute Elplasia three dimensional culture plates, as taught by US ‘363, as the cell culture plate in the method of Ohta for the predictable result of successfully promoting the generation of cell aggregates (i.e. embryoid bodies), thus meeting the limitation of claim 2. US ‘363 has shown that it was well-known that Elplasia three-dimensional culture plates are commercially available for growing cells as an aggregate, e.g. spheroid, embryoid body, one would have had a reasonable expectation of successfully substituting the Elplasia cell culture plates, as taught by US ‘363, in the in the method of Ohta. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta, in view of StemCell and Majka, as applied to claims 1 and 3-7, and further in view of Fang et al., (Stem Cells, 2006; 24: 1668-1677; see PTO-892) (“Fang”).

Regarding claim 8, Ohta’s late-stage differentiation medium is disclosed at Table 6 (page 205).  Ohta’s differentiation medium comprises all the components recited in claim 8 except for the following:
50% v/v L-Wnt3a cell conditioned medium and 30% low-glucose DMEM.
However, Fang is directed to methods for defining the conditions for generating melanocytes from human embryonic stem cells, wherein embryoid bodies are formed and thereafter induced to differentiate to melanocytes (Abstract and Differentiation Induction, page 1669).  Fang specifically teaches the differentiation medium comprises the following components:
30% low-glucose DMEM;
50% Wnt3a conditioned medium from L-Wnt3a cells;
 0.05 µM dexamethasone;
1 x insulin-transferrin-selenium (ITS)/
 1 mg/ml linoleic acid-bovine serum albumin;
 20% MCDB 201;
1 X 10 -4 M L-ascorbic acid;
50 ng/ml SCF (stem cell factor);
100 nM EDN3; 20 pM cholera toxin;
50 nM TPA;
4 ng/ml b-FGF; and
1% FBS.
Thus, Fang has established it was well-known that melanocyte differentiation medium includes the same components as taught by Ohta and further comprises 50% prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute the melanocyte differentiation medium, as taught by Fang, as the melanocyte differentiation medium in the method of Ohta for the predictable result of successfully promoting the generation of melanocytes, thus meeting the limitation of claim 8. Fang has shown that it was well-known that melanocyte differentiation medium comprises 50% v/v L-Wnt3a cell conditioned medium and 30% low-glucose DMEM; thus, one would have had a reasonable expectation of successfully substituting Fang’s melanocyte differentiation medium in the in the method of Ohta. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633